Citation Nr: 0806923	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  99-10 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability and if so, whether the reopened claim should 
be granted.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension and if so, whether the reopened claim should be 
granted.

(The issue of whether a July 1987 Board of Veterans' Appeals 
decision denying service connection for a back disability was 
based on clear and unmistakable error (CUE) is addressed in a 
separate document.)


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  When the case was most recently before the 
Board in November 2003, the veteran's claim for service 
connection was remanded for further development.  While the 
case was in remand status, the veteran perfected an appeal of 
a February 2004 rating decision of the New Orleans RO.  
Jurisdiction over the claims folders was ultimately 
transferred to the RO in Houston, Texas.

Although the RO's February 2004 rating decision here on 
appeal adjudicated the veteran's back and hypertension claims 
as claims for service connection as if new and material 
evidence had already been submitted to reopen the claims, the 
Board must determine on its own whether new and material 
evidence has been submitted to reopen these claims.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


REMAND

In November 2000, the veteran appeared at the RO for a 
hearing before the undersigned Veterans Law Judge.  In 
February 2001, the Board denied reopening of the veteran's 
claims for service connection for a back disability and 
hypertension for failure to submit new and material evidence.  
As noted above, the veteran has since perfected an appeal of 
the February 2004 rating decision denying service connection 
for these disabilities.  

On VA Form 9 (Appeal to Board of Veterans' Appeals) filed in 
May 2005, the veteran requested a videoconference hearing at 
the RO before the Board.  The veteran is entitled to 
"another" hearing before the Board because this is a 
different appeal now before the Board than was adjudicated in 
the February 2001 Board decision.  As there is nothing in the 
record to indicate that the requested hearing has been 
scheduled or that the veteran has withdrawn his request for 
such a hearing, the Board finds that a remand is required to 
ensure compliance with the veteran's hearing request.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

The AMC or the RO should schedule the 
veteran for a videoconference hearing 
before the Board in accordance with the 
docket number of his appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

